DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As per claim 6, line 1,  “QR”  has been changed to  - -quick response (QR) - - .
As per claim 13, line 5, “ [retrieve keys from data base?  And ] ”  has been deleted.
As per claim 14, line 1,  “ 1 “  has been changed to  - -11- -  .
As per claim 15, line 2,  “QR”  has been changed to  - -quick response (QR) - - .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“generating, by the money order transaction data processor, a virtual money order having associated virtual money order information accessible over a network via a network address specific to the virtual money order, transmitting, to the first user device, a money order notification including the network address, and receiving, by the money order transaction data processor from the first user device via the network address, a request to receive the virtual money order information, the request including first user authorization information” as recited in independent claim 1. 


“generate a virtual money order accessible via a network address on the network, the network address being specific to the virtual money order and the virtual money order including unique redemption indicia, transmit, to the first user device via the first network, a money order notification including the network address, and receive from the first user device via the network address, a request to view the virtual money order, the request including first user authorization information” as recited in independent claim 18.

  The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Isaacson et al (US Pub. No. 2014/0250001) discloses a system and method for generating an 
electronic gift card from one user to a recipient as a gift associated with the account of the recipient.
German et al (US Pub. No. 2007/0143209) discloses a system and method for allowing a payor to 
make payment to a payee after the payment has been deposited in an intermediary bank account.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        November 4, 2021